Exhibit 10.9

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”) is by and among McDermott
International, Inc. (the “Company”), J. Ray McDermott, Inc. (the “Employer”),
and Stephen M. Johnson (“Executive”).

The Company and the Employer consider it essential to the interests of the
Company’s stockholders to secure the continued employment of key management
personnel. The Board of Directors of the Company recognizes that the possibility
of a Change in Control (as defined in Exhibit A) exists and that the uncertainty
this raises may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders. In order to encourage the
continued attention and dedication of key management personnel, this Agreement
is being entered into by the Company, the Employer and Executive.

The Company, the Employer and Executive agree as follows:

 

1.

DEFINITIONS. Capitalized terms used but not otherwise defined herein are defined
in Exhibit A hereto.

 

2.

SEVERANCE BENEFITS.

 

  (a)

Entitlement to Benefits If Executive experiences a Covered Termination and
executes a Waiver and Release in accordance with Section 2(b) below that is no
longer subject to rescission, Executive will be entitled to the following:

 

  (i)

Accrued Benefits. The Accrued Benefits, payable on the 60th day after the
Covered Termination Date, or such earlier date as may be required by applicable
law.

 

  (ii)

SERP. As of the Covered Termination Date, a fully vested and non-forfeitable
interest in Executive’s account balance in the SERP, payable in accordance with
the terms of the SERP.

 

  (iii)

Unvested Equity-Based Awards. As of the Covered Termination Date, unless
otherwise settled in accordance with the provisions of Section 3 of this
Agreement and the plans and agreements referred to therein, a fully vested and
non-forfeitable interest in any outstanding unvested equity-based awards, and to
the extent applicable, payable on the 60th day after the Covered Termination
Date; provided that no such award that is subject to Code Section 409A will be
paid on a date earlier than is provided in the applicable plan and award
agreement.

 

  (iv)

Severance Payment Based on Salary. An amount equal to 2.99 times the sum of
(i) the Salary, and (ii) Executive’s target award under the EICP for the year in
which the Covered Termination Date occurs, in a lump sum in cash on the 60th day
after the Covered Termination Date.

 

1



--------------------------------------------------------------------------------

  (v)

Severance Payment Based on Bonus.

 

  (1)

Current Performance Year. An amount equal to the product of (A) the Salary and
(B) the Target Bonus Percentage, with the product of (A) and (B) prorated based
on the number of days Executive was employed during the bonus year in which
Executive’s Covered Termination Date occurs, in a lump sum in cash on the 60th
day after the Covered Termination Date.

 

  (2)

Prior Performance Year. If a bonus is paid under the EICP after Executive’s
Covered Termination Date occurs for the immediately preceding calendar year,
then Executive will be entitled to an amount equal to the product of (A) the
Salary and (B) the Target Bonus Percentage (or, if greater, the actual amount of
the bonus determined under the EICP for such prior calendar year), in a lump sum
in cash at the later of (i) the 60th day after the Covered Termination Date and
(ii) the time such bonus is paid to other EICP participants.

 

  (vi)

Other Compensation. The Other Compensation payable or provided in the manner and
time specified in applicable documents governing such amounts.

 

  (b)

Waiver and Release. Notwithstanding any provision of this Agreement to the
contrary, in order to receive the severance benefits payable under any provision
of Section 2(a)(ii), (iii), (iv) and (v) of this Agreement, Executive must first
execute an appropriate waiver and release agreement in a form acceptable to the
Company (a currently acceptable form is attached hereto as Exhibit B (the
“Waiver and Release”)), whereby Executive shall agree to release and waive, in
return for such severance benefits, any claims that Executive may have against
the Company and the Employer and their respective Affiliates, directors,
officers and other customary persons from any claim or liability arising out of
or related to Executive’s employment with or termination of employment from the
Employer and any of its Affiliates (except for amounts to which Executive is
legally entitled pursuant to employee benefit plans and rights to
indemnification); provided, however, such Waiver and Release shall not release
any claim or cause of action by or on behalf of Executive for any payment or
vested benefit that is due under either this Agreement or any employee benefit
plan or program of the Company or the Employer until fully paid prior to the
receipt thereof. Executive shall have 21 days after receipt of the Waiver and
Release to consider and timely execute and return it to the Company. After
return, Executive shall have an additional seven days in which Executive can
revoke the Waiver and Release; thereafter, the Waiver and Release shall be
irrevocable. The Company or the Employer shall provide the Waiver and Release to
Executive no later than five days after his Termination Date. If the Waiver and
Release is not timely executed and returned, or it is revoked within the
seven-day revocation period, no benefits shall be paid

 

2



--------------------------------------------------------------------------------

 

under this Agreement except those to which the Executive has a vested interest
without regard to Section 2(a) of this Agreement.

 

  (c)

Reduction to Avoid Parachute Taxes. Exhibit C hereto sets forth the manner of
reduction to be applied to avoid parachute taxes.

In no event shall the payments or benefits provided for in Sections 2(a)(i),
2(a)(iii), 2(a)(iv) and 2(a)(v) above that are not subject to Code Section 409A
be paid later than March 15th of the calendar year immediately following the
calendar year in which Executive’s Covered Termination Date occurs.

 

3.

CHANGE IN CONTROL EQUITY-BASED BENEFITS. If a Change in Control occurs, any
benefits Executive may be entitled to with respect to any equity-based
compensation shall be determined in accordance with the applicable plans and
award agreements. In the event of any conflict between the terms of any such
plan or award agreement and Section 2(a)(iii) of this Agreement, the terms of
such plan or award agreement shall control.

 

4.

INTERNAL REVENUE CODE SECTION 409A.

 

  (a)

Compliance. It is the intent of the parties that the provisions of this
Agreement either comply with Code Section 409A and the Treasury regulations and
guidance issued thereunder or that one or more elements of compensation or
benefits be exempt from Code Section 409A. Accordingly, the parties intend that
this Agreement be interpreted and operated in a manner consistent with such
requirements in order to avoid the application of penalty taxes under Code
Section 409A to the extent reasonably practicable. The Company and the Employer
shall neither cause nor permit: (i) any payment, benefit or consideration to be
substituted for a benefit that is payable under this Agreement if such action
would result in the failure of any amount that is subject to Code Section 409A
to comply with the applicable requirements of Code Section 409A; or (ii) any
adjustments to any equity interest to be made in a manner that would result in
the equity interest’s becoming subject to Code Section 409A unless, after such
adjustment, the equity interest is in compliance with the requirements of Code
Section 409A to the extent applicable. A Covered Termination is an “involuntary
separation from service” for purposes of Code Section 409A.

 

  (b)

Waiting Period for Specified Employees. Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “Specified Employee” (as that term
is defined in Code Section 409A) as of Executive’s Covered Termination Date,
then any amounts or benefits which are payable under this Agreement upon
Executive’s “Separation from Service” (within the meaning of Code Section 409A),
which are subject to the provisions of Code Section 409A and not otherwise
excluded under Code Section 409A, and would otherwise be payable during the
first six-month period following such Separation from Service, shall be paid on
the first business day that (i) is at least six months after the date after

 

3



--------------------------------------------------------------------------------

 

Executive’s Covered Termination Date or (ii) follows Executive’s date of death,
if earlier.

 

5.

CONFIDENTIALITY AND NON-DISCLOSURE. Executive acknowledges that, pursuant to
this Agreement, the Company and the Employer agree to provide Executive with
Confidential Information regarding the Company and the Employer and their
respective businesses and have previously provided Executive other such
Confidential Information. In return for this and other consideration provided
under this Agreement, Executive agrees that Executive will not, while employed
by the Employer or any of its Affiliates and thereafter, disclose or make
available to any other person or entity, or use for Executive’s own personal
gain, any Confidential Information, except for such disclosures as required in
the performance of Executive’s duties hereunder as may otherwise be required by
applicable law or legal process (in which case Executive shall notify the
Company and the Employer of such legal or judicial proceeding as soon as
practicable following Executive’s receipt of notice of such a proceeding, and
permit the Company and the Employer to seek to protect its interests and
information). For purposes of this Agreement, “Confidential Information” shall
mean any and all information, data and knowledge that has been created,
discovered, developed or otherwise become known to the Company, the Employer or
any of their respective Affiliates or ventures or in which property rights have
been assigned or otherwise conveyed to the Company, the Employer or any of their
respective Affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company, the Employer or any of
their respective affiliates is engaged, except such information, data or
knowledge as is or becomes known to the public without Executive’s violation of
any of the terms of this Section 5. By way of illustration, but not limitation,
Confidential Information includes business trade secrets, secrets concerning the
Company’s and the Employer’s plans and strategies, nonpublic information
concerning material market opportunities, technical trade secrets, processes,
formulas, know-how, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, manuals, records of research, reports,
memoranda, computer software, strategies, forecasts, new products, unpublished
financial information, projections, licenses, prices, costs, and employee,
customer and supplier lists or parts thereof.

 

6.

RETURN OF PROPERTY. Executive agrees that at the time of Executive’s leaving
employ with the Employer or any of its Affiliates, Executive will deliver to the
Employer (and will not keep in his possession, recreate or deliver to anyone
else) all Confidential Information as well as all other devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, customer or client lists or
information, or any other documents or property (including all reproductions of
the aforementioned items) belonging to the Company, the Employer or any of their
respective Affiliates, regardless of whether such items were prepared by
Executive.

 

7.

NON-SOLICITATION.

 

  (a)

For consideration provided under this Agreement, including but not limited to
the agreement of the Company and the Employer to provide Executive with

 

4



--------------------------------------------------------------------------------

 

Confidential Information (as defined in Section 5 above) regarding the Company,
the Employer and their respective businesses, Executive agrees that while
employed by the Employer or any of its Affiliates and for twelve months
following a Covered Termination Executive shall not, without the prior written
consent of the Company and the Employer, directly or indirectly, (i) hire or
induce, entice or solicit (or attempt to induce, entice or solicit) any employee
of the Company, the Employer or any of their respective Affiliates or ventures
to leave the employment of the Company, the Employer or any of their respective
Affiliates or ventures or (ii) solicit or attempt to solicit the business of any
customer or acquisition prospect of the Company, the Employer or any of their
respective Affiliates or ventures with whom Executive had any actual contact
while employed at the Employer.

 

  (b)

Executive acknowledges that these restrictive covenants under this Agreement,
for which Executive received valuable consideration from the Company and the
Employer as provided in this Agreement, including, but not limited to the
agreement of the Company and the Employer to provide Executive with Confidential
Information regarding the Company, the Employer and their respective businesses
are ancillary to otherwise enforceable provisions of this Agreement that the
consideration provided by the Company and the Employer gives rise to the
interest of each of the Company and the Employer in restraining Executive and
that the restrictive covenants are designed to enforce Executive’s consideration
or return promises under this Agreement. Additionally, Executive acknowledges
that these restrictive covenants contain limitations as to time and scope of
activity to be restrained that are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill or other legitimate business
interests of the Company and the Employer, including, but not limited to, the
Company’s and the Employer’s need to protect their Confidential Information.

 

8.

NOTICES. For purposes of this Agreement, notices and all other communications
must be in writing and will be deemed to have been given when personally
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Company or the Employer:    777 N. Eldridge Parkway       Houston, TX
77079       ATTN: Gary L. Carlson,       Senior Vice President,       Human
Resources    If to Executive:   

 

     

 

     

 

  

or to such other address as either party may furnish to the other in writing in
accordance with this Section.

 

5



--------------------------------------------------------------------------------

9.

APPLICABLE LAW. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Texas, but without giving effect to any
principles of conflict of laws thereunder which would result in the application
of the laws of any other jurisdiction.

 

10.

SEVERABILITY. If any provision of this Agreement is determined to be invalid or
unenforceable, then the invalidity or unenforceability of that provision will
not affect the validity or enforceability of any other provision of this
Agreement and all other provisions shall remain in full force and effect.

 

11.

WITHHOLDING OF TAXES. The Company or the Employer, as applicable, may withhold
from any payments under this Agreement all federal, state, local or other taxes
as may be required pursuant to any applicable law or governmental regulation or
ruling.

 

12.

NO ASSIGNMENT; SUCCESSORS. Executive’s right to receive payments or benefits
under this Agreement shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 12 the Company or Employer will have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement inures to the benefit of and is enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

This Agreement is binding upon and inures to the benefit of the Company and the
Employer and their respective successors and assigns (including, without
limitation, any company into or with which the Company may merge or
consolidate).

 

13.

NUMBER AND GENDER. Wherever appropriate herein, words used in the singular will
include the plural, the plural will include the singular, and the masculine
gender will include the feminine gender.

 

14.

CONFLICTS. This Agreement constitutes the entire understanding of the parties
with respect to its subject matter and supersedes any other agreement or other
understanding, whether oral or written, express or implied, between them
concerning, related to or otherwise in connection with, the subject matter
hereof; provided that: if Executive is entitled to payments and benefits under
both Section 2 of this Agreement and the Restructuring Transaction Retention
Agreement between the Company and Executive, dated as of December 10, 2009 (the
“Retention Agreement”), Executive will receive payments and benefits only under
the Retention Agreement (and not under Section 2 of this Agreement), (it being
the intention of the parties hereto that, in no event, shall substantially the
same benefits become payable under both the Retention Agreement and Section 2 of
this Agreement). Without limiting the generality of the foregoing, this
Agreement supersedes the Change in Control Agreement by and between the Company,
and Executive, dated April 1, 2009 (the “Prior Change in Control Agreement”)
which is hereby terminated.

 

6



--------------------------------------------------------------------------------

15.

AMENDMENT AND WAIVER. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No written waiver by any party hereto at any time of any breach by
the other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by any other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time (unless specifically provided in such written waiver).

 

16.

COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

 

17.

TERM. The effective date of this Agreement shall commence on August 9, 2010
(“Effective Date”) and shall end on the earlier of (a) the date one year after a
Change in Control occurs, or (b) the date on which Executive’s employment is
terminated under circumstances that do not constitute a Covered Termination;
provided that terms of this Agreement which must survive the expiration of the
term of this Agreement in order to be effectuated (including the provisions of
Sections 5, 6 and 7 and the related definitional provisions) will survive.

[Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

McDERMOTT INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

J. RAY McDERMOTT, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

EXECUTIVE By:  

 

Name:  

 

Date:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

The following terms have the meanings set forth below.

“Accrued Benefits” means

 

  (i)

any portion of Executive’s Salary earned through the Covered Termination Date
and not yet paid;

 

  (ii)

reimbursement for any and all amounts advanced in connection with Executive’s
employment for reasonable and necessary expenses incurred by Executive through
the date of Covered Termination in accordance with the Company’s policies and
procedures on reimbursement of expenses; and

 

  (iii)

any earned vacation pay not theretofore used or paid in accordance with the
Company’s policy for payment of earned and unused vacation time.

“Affiliate” means an Affiliate within the meaning of Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

“Board” means the Board of Directors of the Company.

“Cause” means

 

  (i)

the continued failure of Executive to perform substantially Executive’s duties
with the Company (occasioned by reason other than physical or mental illness or
disability of Executive) after a written demand for substantial performance is
delivered to Executive by the Compensation Committee of the Board which
specifically identifies the manner in which the Compensation Committee of the
Board or the Chief Executive Officer believes that Executive has not
substantially performed Executive’s duties, after which Executive shall have 30
days to defend or remedy such failure to substantially perform Executive’s
duties;

 

  (ii)

the engaging by Executive in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company; or

 

  (iii)

the conviction of Executive with no further possibility of appeal for, or plea
of guilty or nolo contendere by Executive to, any felony.

The cessation of employment of Executive under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Compensation Committee of the Board at a meeting of such Committee called and
held for such purpose (after reasonable notice is provided to Executive and
Executive is given

 

A-1



--------------------------------------------------------------------------------

an opportunity, together with counsel, to be heard before such Committee),
finding that, in the good faith opinion of such Committee, Executive is guilty
of the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

A “Change in Control” will be deemed to have occurred upon the occurrence of any
of the following:

 

  (a)

30% Ownership Change: Any Person, other than an ERISA-regulated pension plan
established by the Company, the Employer, or an Affiliate of either of them,
makes an acquisition of Outstanding Voting Stock and is, immediately thereafter,
the beneficial owner of 30% or more of the then Outstanding Voting Stock, unless
such acquisition is made directly from the Company in a transaction approved by
a majority of the Incumbent Directors; or any group is formed that is the
beneficial owner of 30% or more of the Outstanding Voting Stock; or

 

  (b)

Board Majority Change: Individuals who are Incumbent Directors cease for any
reason to constitute a majority of the members of the Board; or

 

  (c)

Major Mergers and Acquisitions: Consummation of a Business Combination unless,
immediately following such Business Combination, (i) all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Voting Stock immediately before such Business Combination beneficially own,
directly or indirectly, at least 50% of the then outstanding shares of voting
stock of the parent corporation resulting from such Business Combination in
substantially the same relative proportions as their ownership, immediately
before such Business Combination, of the Outstanding Voting Stock, (ii) if the
Business Combination involves the issuance or payment by the Company of
consideration to another entity or its shareholders, the total fair market value
of such consideration plus the principal amount of the consolidated long-term
debt of the entity or business being acquired (in each case, determined as of
the date of consummation of such Business Combination by a majority of the
Incumbent Directors) does not exceed 50% of the sum of the fair market value of
the Outstanding Voting Stock plus the principal amount of the Company’s
consolidated long-term debt (in each case, determined immediately before such
consummation by a majority of the Incumbent Directors), (iii) no Person (other
than any corporation resulting from such Business Combination) beneficially
owns, directly or indirectly, 30% or more of the then outstanding shares of
voting stock of the parent corporation resulting from such Business Combination
and (iv) a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were Incumbent Directors of
the Company immediately before consummation of such Business Combination; or

 

A-2



--------------------------------------------------------------------------------

  (d)

Major Asset Dispositions: Consummation of a Major Asset Disposition unless,
immediately following such Major Asset Disposition, (i) individuals and entities
that were beneficial owners of the Outstanding Voting Stock immediately before
such Major Asset Disposition beneficially own, directly or indirectly, at least
50% of the then outstanding shares of voting stock of the Company (if it
continues to exist) and of the entity that acquires the largest portion of such
assets (or the entity, if any, that owns a majority of the outstanding voting
stock of such acquiring entity) and (ii) a majority of the members of the Board
(if it continues to exist) and of the entity that acquires the largest portion
of such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) were Incumbent Directors of the Company
immediately before consummation of such Major Asset Disposition; or

 

  (e)

Other Circumstances: Such other circumstances as may be deemed by the Board in
its sole discretion to constitute a change in control of the Company.

For purposes of the definition of a “Change in Control”,

 

  (1)

“Person” means an individual, entity or group;

 

  (2)

“group” has the same meaning as used in Section 13(d)(3) of the Exchange Act;

 

  (3)

“beneficial owner” is used as it is defined for purposes of Rule 13d-3 under the
Exchange Act;

 

  (4)

“Outstanding Voting Stock” means outstanding voting securities of the Company
entitled to vote generally in the election of directors; and any specified
percentage or portion of the Outstanding Voting Stock (or of other voting stock)
is determined based on the combined voting power of such securities;

 

  (5)

“Incumbent Director” means a director of the Company (x) who was a director of
the Company on the effective date of this Agreement or (y) who becomes a
director after such date and whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the Incumbent
Directors at the time of such election or nomination, except that any such
director will not be deemed an Incumbent Director if his or her initial
assumption of office occurs as a result of an actual or threatened election
contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board;

 

A-3



--------------------------------------------------------------------------------

  (6)

“election contest” is used as it is defined for purposes of Rule 14a-11 under
the Exchange Act;

 

  (7)

“Business Combination” means

 

  (x)

a merger or consolidation involving the Company or its stock, or

 

  (y)

an acquisition by the Company, directly or through one or more subsidiaries, of
another entity or its stock or assets;

 

  (8)

“parent corporation resulting from a Business Combination” means the Company if
its stock is not acquired or converted in the Business Combination and otherwise
means the entity which as a result of such Business Combination owns the Company
or all or substantially all the Company’s assets either directly or through one
or more subsidiaries; and

 

  (9)

“Major Asset Disposition” means the sale or other disposition in one transaction
or a series of related transactions of 50% or more of the assets of the Company
and its subsidiaries on a consolidated basis; and any specified percentage or
portion of the assets of the Company will be based on fair market value, as
determined by a majority of the Incumbent Directors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means McDermott International, Inc., and, except for purposes of
determining whether a Change in Control has occurred, any successor thereto.

“Confidential Information” means any and all information, data and knowledge
that has been created, discovered, developed or otherwise become known to the
Company, the Employer or any of their respective Affiliates or in which property
rights have been assigned or otherwise conveyed to the Company, the Employer or
any of their respective Affiliates, which information, data or knowledge has
commercial value in the business in which the Company, the Employer or any of
their respective Affiliates or ventures is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement. By way of illustration, but not limitation,
Confidential Information includes business trade secrets, secrets concerning the
Company’s, the Employer’s or any of their respective Affiliates’ plans and
strategies, nonpublic information concerning material market opportunities,
technical trade secrets, processes, formulas, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
manuals, records of research, reports, memoranda, computer software, strategies,
forecasts, new products, unpublished financial information, projections,
licenses, prices, costs, and employee, customer and supplier lists.

“Covered Termination” means a termination of Executive’s employment (such that
Executive ceases to be employed by the Employer, the Company or any of their
respective

 

A-4



--------------------------------------------------------------------------------

Affiliates) that is a “Separation from Service” (as defined in Code Section 409A
and the Treasury regulations and guidance issued thereunder) within the one-year
period following a Change in Control during the term of this Agreement due to:

 

  (a)

an involuntary termination that does not result from any of the following:

 

  (1)

death;

 

  (2)

Disability; or

 

  (3)

termination for Cause; or

 

  (b)

a termination by Executive for Good Reason.

“Covered Termination Date” means (i) if Executive’s employment is terminated for
Cause, the date on which the Company delivers to Executive the requisite
resolution, or, with respect to a termination under subparagraph (iii) of the
definition of Cause, the date on which the Employer notifies Executive of such
termination, (ii) if Executive’s employment is terminated by the Employer for a
reason other than Cause or Executive’s death, the date on which the Employer
notifies Executive of such termination, (iii) if Executive’s employment is
terminated by Executive for Good Reason, the date on which Executive notifies
the Employer of such termination (after having given the Company notice and a
30-day cure period), or (iv) if Executive’s employment is terminated by reason
of death, the date of death of Executive.

“Disability” means circumstances which would qualify Executive for long-term
disability benefits under the Company’s or the Employer’s long-term disability
plan, whether or not Executive is covered under such plan.

“EICP” means the McDermott International, Inc. Executive Incentive Compensation
Plan, or any successor plan thereto.

“Employer” means J. Ray McDermott, Inc., and any successor thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excise Tax” means any excise tax imposed under Code Section 4999.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” means any one or more of the following events which occurs
following a Change in Control:

 

  (a)

a material diminution in the duties or responsibilities of Executive from those
applicable immediately before the date on which a Change in Control occurs;

 

A-5



--------------------------------------------------------------------------------

  (b)

a material reduction in Executive’s annual Salary as in effect on the Effective
Date of this Agreement or as the same may be increased from time to time;

 

  (c)

the failure by the Company or the Employer to continue in effect any
compensation plan in which Executive participates immediately before the Change
in Control which is material to Executive’s total compensation, unless a
comparable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company or the
Employer to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable than existed
immediately before the Change in Control, unless the action by the Company or
the Employer applies to all similarly situated employees;

 

  (d)

the failure by the Company and the Employer to continue to provide Executive
with material benefits in the aggregate that are substantially similar to those
enjoyed by Executive under any of the Company’s (or the Employer’s or their
respective Affiliates’) pension, savings, life insurance, medical, health and
accident, or disability plans in which Executive was participating immediately
before the Change in Control if such benefits are material to Executive’s total
compensation, the taking of any other action by the Company or the Employer
which would directly or indirectly materially reduce any of such benefits or
deprive Executive of any fringe benefit enjoyed by Executive at the time of the
Change in Control if such fringe benefit is material to Executive’s total
compensation, unless the action by the Company or the Employer applies to all
similarly situated employees; or

 

  (e)

a change in the location of Executive’s principal place of employment with the
Employer or the Company by more than 50 miles from the location where Executive
was principally employed immediately before the Change in Control without
Executive’s consent.

If a Change in Control occurs and any of the events described above occurs prior
to the first anniversary of such Change in Control (an “Event”), Executive shall
give the Company written notice (the “Executive Notice”) within 60 days
following Executive’s knowledge of an Event that Executive intends to terminate
employment as a result. The Company shall have 30 days following receipt of the
Executive Notice in which to cure the Event. If the Company does not take such
action within that time, the Event shall constitute Good Reason. If Executive
does not provide the Executive Notice within 60 days as required above then the
Event shall not constitute Good Reason, and thereafter, for purposes of
determining whether Executive has Good Reason, Executive’s terms and conditions
of employment after the occurrence of the Event shall be substituted for those
terms and conditions of Executive’s employment in effect immediately prior to
the date of this Agreement.

 

A-6



--------------------------------------------------------------------------------

“Other Compensation” shall mean all payments and benefits to which Executive may
be entitled under the terms of any applicable compensation arrangement or
benefit plan or program of the Company that do not specify the time of
distribution, other than such payments and benefits provided for under
Section 2(a)(i) through Section 2(a)(v) of this Agreement; provided that Other
Compensation shall not include any entitlement to severance under any severance
policy of the Company generally applicable to the salaried employees of the
Company.

“Salary” means Executive’s annual base salary as in effect immediately before
the termination of Executive’s employment or, if higher, the base salary in
effect immediately before the first event or circumstance constituting Good
Reason.

“SERP” means the McDermott International, Inc. New Supplemental Executive
Retirement Plan, as in effect on the Covered Termination Date.

“Target Bonus Percentage” means Executive’s target incentive award opportunity
under the EICP in effect immediately before the termination of Executive’s
employment or, if higher, immediately before the first event or circumstance
constituting Good Reason.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE

FORM WAIVER AND RELEASE

Pursuant to the terms of the Change in Control Agreement made as of
                    ,             , by and among McDermott International, Inc.
(the “Company”), J. Ray McDermott, Inc. (the “Employer”) and me, and in
consideration of the payments made to me and other benefits to be received by me
pursuant thereto, I,                     , do freely and voluntarily enter into
this WAIVER AND RELEASE (the “Release”), which shall become effective and
binding on the eighth day following my signing the Release as provided herein
(the “Effective Date”). It is my intent to be legally bound, according to the
terms set forth below.

In exchange for the payments and other benefits to be provided to me by the
Company and the Employer pursuant to Section 2 of the Change in Control
Agreement (the “Separation Payment” and “Separation Benefits”), I hereby agree
and state as follows:

 

1.

I, individually and on behalf of my heirs, personal representatives, successors,
and assigns, release, waive, and discharge the Company and the Employer, their
respective predecessors, successors, parents, subsidiaries, merged entities,
operating units, affiliates, divisions, insurers, administrators, trustees, and
the agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with the Employer and its affiliates,
including but not limited to any and all claims pursuant to Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991 (42 U.S.C.
§ 2000e, et seq.), which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C.
§§1981, 1983 and 1985), which prohibits violations of civil rights; the Age
Discrimination in Employment Act of 1967, as amended, and as further amended by
the Older Workers Benefit Protection Act (29 U.S.C. §621, et seq.), which
prohibits age discrimination in employment; the Employee Retirement Income
Security Act of 1974, as amended (29 U.S.C. § 1001, et seq.), which protects
certain employee benefits; the Americans with Disabilities Act of 1990, as
amended (42 U.S.C. § 12101, et seq.), which prohibits discrimination against the
disabled; the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.),
which provides medical and family leave; the Fair Labor Standards Act (29 U.S.C.
§ 201, et seq.), including the wage and hour laws relating to payment of wages;
and all other federal, state and local laws and regulations prohibiting
employment discrimination. This Release also includes, but is not limited to, a
release of any claims for breach of contract, mental pain, suffering and
anguish, emotional upset, impairment of economic opportunities, unlawful
interference with employment rights, defamation, intentional or negligent
infliction of emotional distress, fraud, wrongful termination, wrongful
discharge in violation of public policy, breach of any express or implied
covenant of good faith and fair dealing, that the Company, the Employer or any
of their respective

 

B-1



--------------------------------------------------------------------------------

 

Affiliates has dealt with me unfairly or in bad faith, and all other common law
contract and tort claims.

Notwithstanding the foregoing, I am not waiving any rights or claims that may
arise after this Release is signed by me. Moreover, this Release does not apply
to any claims or rights which, by operation of law, cannot be waived, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; however, by signing this Release I disclaim and
waive any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Nothing in this
Release shall affect in any way my rights of indemnification and directors and
officers liability insurance coverage provided to me pursuant to the Company’s
by-laws and/or pursuant to any agreement in effect prior to the effective date
of my termination, which shall continue in full force and effect, in accordance
with their respective terms, following the effective date of this Release.

 

2.

I forever waive and relinquish any right or claim to reinstatement to active
employment with the Company, the Employer, their respective affiliates,
subsidiaries, divisions, parent, and successors. I further acknowledge that
neither the Company nor the Employer has any obligation to rehire or return me
to active duty at any time in the future.

 

3.

I acknowledge that all agreements applicable to my employment respecting
noncompetition, nonsolicitation and the confidential or proprietary information
of the Company and the Employer and their respective affiliates shall continue
in full force and effect in accordance with the terms of such agreements.

 

4.

I agree that I will refrain from any libel, slander, defamation or other
disparaging comments about the Company, the Employer, their respective
affiliates, or any current or former officer, director or employee of the
Company, the Employer or any of their respective affiliates; provided, however,
that nothing in this paragraph shall apply to or restrict in any way the
communication of information by me to any state or federal law enforcement
agency or require notice to the Company, the Employer or any of their respective
affiliates thereof, and I will not be in breach of the covenant contained in
this paragraph solely by reason of my testimony which is compelled by process of
law.

 

5.

I hereby acknowledge and affirm as follows:

 

  a.

I have been advised to consult with an attorney prior to signing this Release.

 

  b.

I have been extended a period of 21 days in which to consider this Release.

 

  c.

I understand that for a period of seven days following my execution of this
Release, I may revoke the Release by notifying Company and the Employer, in
writing, of my desire to do so. I understand that after the seven-day period has
elapsed and I have not revoked the Release, it shall then become effective and
enforceable. I understand that the Separation Payment will not be made under the
Change in Control Agreement and I will not be entitled to the Severance Benefits

 

B-2



--------------------------------------------------------------------------------

 

made under the Change in Control Agreement until after the seven-day period has
elapsed and I have not revoked the Release.

 

  d.

I acknowledge that I have received payment for all wages due at time of my
employment termination, including reimbursement for any and all business related
expenses. I further acknowledge that the Separation Payment and the Separation
Benefits are consideration to which I am not otherwise entitled under any
Company plan, program, or prior agreement.

 

  e.

I certify that I have returned all property of the Company, the Employer and
their respective affiliates, including but not limited to, keys, credit and fuel
cards, files, lists, and documents of all kinds regardless of the medium in
which they are maintained.

 

  f.

I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.

 

6.

I acknowledge that this Release shall not be construed as an admission by any of
the Released Parties of any liability whatsoever, or as an admission by any of
the Released Parties of any violation of my rights or of any other person, or
any violation of any order, law, statute, duty or contract.

 

7.

I agree that the terms and conditions of this Release are confidential and that
I will not, directly or indirectly, disclose the existence of or terms of this
Release to anyone other than my attorney or tax advisor, except to the extent
such disclosure may be required for accounting or tax reporting purposes or
otherwise be required by law or direction of a court. Nothing in this provision
shall be construed to prohibit me from disclosing this Release to the Equal
Employment Opportunity Commission in connection with any complaint or charge
submitted to that agency.

 

8.

In the event that any provision of this Release should be held void, voidable,
or unenforceable, the remaining portions shall remain in full force and effect.

 

9.

I hereby declare that this Release constitutes the entire and final settlement
between me and the Company and the Employer, superseding any and all prior
agreements, and that neither the Company nor the Employer has made any promise
or offered any other agreement, except those expressed in this Release, to
induce or persuade me to enter into this Release.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this Release on the      day of             ,
20    .

 

 

 

 

Printed Name

 

Social Security Number

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Excise Tax Modified Cutback Provisions

Anything in this Agreement to the contrary notwithstanding, in the event the
Firm (as defined below) shall determine that Executive shall become entitled to
payments and/or benefits provided by this Agreement which would be subject to
the excise tax imposed by Code Section 4999 (the “Payments”), the Firm shall
determine whether to reduce any of the Payments to the Reduced Amount (as
defined below). The Payments shall be reduced to the Reduced Amount only if the
Firm determines that Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Executive’s Payments were reduced to
the Reduced Amount. If such a determination is not made by the Firm, Executive
shall receive all Payments to which Executive is entitled under this Agreement.

If the Firm determines that aggregate Payments should be reduced to the Reduced
Amount, the Company shall promptly give Executive notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the Firm
under this Exhibit C shall be binding upon the Company and Executive absent
manifest error and shall be made as soon as reasonably practicable and in no
event later than 15 business days of the receipt of notice from the Company that
there has been a Payment, or such earlier time as is requested by the Company.
For purposes of reducing the Payments to the Reduced Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing, in order, cash payments otherwise due under Sections 2(a)(iv),
2(a)(v)(1) and 2(a)(v)(2) of this Agreement, and then by reducing equity-based
compensation otherwise due under Section 2(a)(iii) of this Agreement in
chronological order with the most recent equity based compensation awards
reduced first.

As a result of the uncertainty in the application of Code Section 4999 at the
time of the initial determination by the Firm hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the benefit
of Executive pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of Executive pursuant
to this Agreement could have been so paid or distributed (“Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or Executive which the Firm
believes has a high probability of success determines that an Overpayment has
been made, Executive shall pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Code Section 7872(f)(2);
provided, however, that no amount shall be payable by Executive to the Company
if and to the extent such payment would not either reduce the amount on which
Executive is subject to tax under Code Sections 1 and 4999 or generate a refund
of such taxes. In the event that the Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Executive together with interest at the applicable federal
rate provided for in Code Section 7872(f)(2).

 

C-1



--------------------------------------------------------------------------------

For purposes hereof, the following terms have the meanings set forth below:

“Firm” shall mean an internationally recognized accounting or employee benefits
consulting firm selected by the Company with the input of Executive (but without
Executive’s consent) and which shall not, during the one year preceding the date
of its selection, have acted in any way on behalf of the Company or its
affiliated companies.

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Code Sections 280G(b)(2)(A)(ii) and 280G(d)(4)) of a Payment net
of all taxes imposed on Executive with respect thereto under Code Sections 1 and
4999 and under applicable state and local laws, determined by applying the
highest marginal rate under Code Section 1 and under state and local laws which
applied to the Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as Executive certifies, in Executive’s sole
discretion, as likely to apply to Executive in the relevant tax year(s).

“Reduced Amount” shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Code
Section 4999 if the Firm determines to reduce Payments pursuant to the first
paragraph of this Exhibit C.

 

C-2